WATSON, Chief Judge.
This is an action by Emerson P. Jennings, Plaintiff, to recover damages for goods and equipment stored with the De*549fendant .by the Plaintiff under an alleged bailment contract. Before answering, Defendant filed a motion for a more definite complaint under Rule 12(e) of the Federal Rules of Civil Procedure, 28 U.S.C., and that motion is now before the Court for disposition.
Motions filed under Rule 12(e) o'f the Federal Rules of Civil Procedure will be granted only where their object is to amplify pleadings which are so insufficient that a responsive pleading cannot be filed thereto. Pearson v. Hershey Creamery Co., D.C.M.D.Pa.1939, 30 F.Supp. 82, 83.
The complaint filed in this action is sufficiently definite to enable the Defendant to frame an answer. If the Defendant desires any 'further particulars in order to prepare for trial, he must look to other provisions of the Federal Rules of .-Civil Procedure which provide for the obtaining of such details.
An appropriate order denying Defendant’s motion for a more definite complaint will be filed forthwith.